   Case: 1:15-cr-00515 Document #: 695 Filed: 06/09/21 Page 1 of 2 PageID #:8155




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION




UNITED STATES OF AMERICA            )
           Plaintiff,                )
                                    )     No. 15 CR 515
                                    )
                                    )
                                            Honorable John Z. Lee
ALBERT ROSSINI
           Defendant.


NOTICE OF MOTION TO WITHDRAW BASED ON ROSSINI’S FILED LETTERS
 TO:   JOHN MITCHELL, AUSA
       219 South Dearborn St. Room 500.
       Chicago, Il. 60604
       PLEASE TAKE NOTICE that


DEFENSE COUNSEL FOR ALBERT ROSSINI, respectfully hereby submits to this
HONORABLE COURT, NOTICE OF MOTION TO WITHDRAW BASED ON ROSSINI’S
FILED LETTERS


                                               Respectfully submitted,

                                               By: S/ Clarence Butler Jr.
                                               Attorney for the Defendant

The Law Office of Clarence Butler Jr., LLC
 77 West Wacker Drive, Suite 4500
 Chicago, Illinois 60601 (312) 216-5102 Phone 624-7701 Fax cbutlerlaw@comcast.net
   Case: 1:15-cr-00515 Document #: 695 Filed: 06/09/21 Page 2 of 2 PageID #:8156




                      CERTIFICATE OF FILING AND SERVICE

I, Clarence Butler Jr., certify that on June 9, 2021 in accordance with FED. R. CRIM. P. 49,
FED. R. CIV. P. 5, LR5.5, and the General Order on Electronic Case Filing (ECF), the following
document: NOTICE OF MOTION TO WITHDRAW BASED ON ROSSINI’S FILED
LETTERS
was served pursuant to the district court’s ECF system as to ECF filers,
